 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 454 
In the House of Representatives, U. S., 
 
June 10, 2009 
 
RESOLUTION 
Recognizing the 25th anniversary of the National Center for Missing and Exploited Children. 
 
 
Whereas an estimated 800,000 children are reported missing each year in the United States;  
Whereas 200,000 of that number are abducted by family members, and 58,000 are abducted by non-family members, for which the primary motive is sexual assault;  
Whereas each year 115 children are the victims of the most serious abductions, kidnapped by non-family members and either ransomed, murdered, or taken with the intent to keep;  
Whereas the National Center for Missing & Exploited Children (NCMEC) serves as the national resource center and information clearinghouse for missing and exploited children;  
Whereas NCMEC was established by Congress in 1984;  
Whereas NCMEC has assisted law enforcement in the recovery of more than 138,500 children;  
Whereas NCMEC’s Amber Alert program has led to 443 recoveries;  
Whereas in 2008, NCMEC helped recover more children than any other year in the organization’s 25-year history, raising the recovery rate from 62 percent in 1990 to 97 percent today;  
Whereas NCMEC operates the toll-free 24-hour national missing children’s hotline, which has handled more than 2,377,000 calls;  
Whereas NCMEC provides assistance to families and law enforcement agencies in locating and recovering missing and exploited children, both nationally and internationally;  
Whereas NCMEC offers technical assistance and training to law enforcement in identifying and locating non-compliant sex offenders;  
Whereas NCMEC has a team of forensic artists who create age progression photos, which has assisted in the successful recovery of 895 children;  
Whereas NCMEC CyberTipline has handled more than 686,000 reports;  
Whereas NCMEC’s Child Victim Identification Program has reviewed and analyzed 23,000,000 child pornography images and videos, 8,600,000 in 2008 alone;  
Whereas NCMEC’s sex offender tracking team has already located 402 missing sex offenders;  
Whereas NCMEC operates a child victim identification program to assist law enforcement in identifying victims of child pornography;  
Whereas NCMEC develops and disseminates programs and information about Internet safety and the prevention of child abduction and sexual exploitation;  
Whereas NCMEC facilitates the deployment of the National Emergency Child Locator Center during periods of national disasters; and  
Whereas NCMEC deploys Team Adam, a rapid response and support system comprised of retired law enforcement officers, to provide on-site technical assistance to local law enforcement agencies investigating cases of child abduction and sexual exploitation: Now, therefore, be it  
 
That the House of Representatives recognizes the 25th anniversary of the National Center for Missing and Exploited Children.  
 
Lorraine C. Miller,Clerk. 
